In a comm, nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated June 27, 1967, which denied the application after a hearing. Order affirmed. No opinion. Appellant’s claim was that his plea of guilty to murder in the second degree was conditioned upon a promise from the Assistant District Attorneys assigned to the ease that he would be allowed to plead guilty to manslaughter in the first degree if his codefendant were convicted of less than murder in the second degree or acquitted. We find no merit to this contention. Christ, Acting P. J., Rabin, Hopkins and Munder, JJ., concur. (Beldoek, F. J., deceased.)